Title: From Thomas Jefferson to Francis Eppes, 9 March 1826
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis
Monto
Mar. 9. 26.
I recd in due time your affectte lre of Feb. 25. and read it with the pleasure one must always feel on such evidence of the virtues of the heart in one so near and dear to us. the sacrifice you offer to my comfort is such as few would be capable of making and is the more deeply felt in proportion as it is more rare. I percieve that you have been led into error, as the public generally was, by a first and incorrect annunciation of the bill I asked. it was called a bill for the sale of my property for the payment of my debts insteed of a bill for the sale of a portion of my property for that purpose. the very object of the bill was to protect me from the necessity of selling the whole, which might have been sacrificed by sales under the hammer. the advantagesconferred on me by the bill are 1. that I may select for sale such articles particularly as I can best spare. and 2. be assured of a fair price. for them as valued on oath by honest men. if our tickets sell, this will leave a competence for my self & family. and while it does not lessen the tender obligns I feel on your offer, it relieves me compleatly from any necessity of availing my self of it. no, my dear Francis, instead of taking back what I had given you, I am only distressed that the numerousness of the other branch of my family and their particular calamities will require, for their mere subsistence, all the residuary means which may remain to me. with the scheme and managemt of the Lottery I do not meddle, ill health as well as age render me unequal to it and I leave it of necessity entirely to Jefferson who will explain it to you. all now depends on the sale of the tickets, if that results favbly as the newspapers give us to hope. I shall not be left in want if otherwise, I must meet what futurity has in reserve for me. a virginia estate requires skill and attention—skill I had not, and attention I could not have. that was engrossed by more imperious calls, which after acceptance had a right of preference to all others. the  wonder rather is that I should have been so long as 60. years in arriving at the ultimate & unavoidable result. Altho’ your recurrce to the practice of the law need be no consequence of the state of my affairs, yet I think it would be wise in you to engage in it to a certain degree, greater or less according to your convenience. no man can foresee what is to befall him, nor can be in perfect safety but by having within himself a resource against the losses of property. your position too is so favble, as to make that the most obvious & easy of all resources either agt future want or present easement to your affairs. no body more than the farmer feels the convenience of some little supplement for current calls and contingencies, qualified by some practice you might look with hope to a seat on a bench of your own nbhood. this is worthy of your considn, I have thot the more of it at times from my anxiety for your happiness, which be assured will ever be a principal ingredient of my own.